Citation Nr: 0607823	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  05-17 831	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for hearing loss.



REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to May 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 decision by the RO.  


FINDING OF FACT

The veteran does not have a hearing disability.


CONCLUSION OF LAW

The veteran does not have a hearing disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Having been granted service connection for tinnitus on the 
basis of in-service noise exposure, see March 2005 rating 
decision, the veteran contends that service connection should 
also be established for bilateral hearing loss for the same 
reasons.  He maintains that he has hearing difficulties that 
can be attributed to acoustic trauma in service, where he 
served as an artillery specialist and was exposed to loud 
military noises.  

I.  Preliminary Matters

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).

In the present case, VA has satisfied its duty to notify by 
means of a February 2005 letter to the veteran.  The letter 
informed the veteran of the evidence required to substantiate 
his claim, and of his and VA's respective duties for 
obtaining evidence.  The letter also requested that he send 
any evidence in his possession that pertained to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In the 
present case, the February 2005 notice was, in fact, sent 
before the RO issued its decision on the veteran's claim in 
April 2005.  Accordingly, there is no issue in this case with 
respect to the timing of the notice.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

In the present case, the veteran submitted a report of a 
November 2004 private examination with his claim.  In a June 
2005 statement filed in connection with the veteran's 
substantive appeal, his representative requested a VA 
audiology examination because the private examination report 
was more than six months old.  The Board has reviewed the 
private report.  Absent an allegation that the veteran's 
hearing has worsened since November 2004, the Board finds the 
private report adequate for purposes of deciding the claim.  
See 38 U.S.C.A. § 5125 (West 2002).  The veteran has not 
identified, and/or provided releases for, any other relevant 
evidence that exists and can be procured, and no further 
development action is necessary.  The Board finds that the 
duty to assist has been fulfilled.

II.  The Merits of the Veteran's Claim

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
In order for service connection to be granted, there must be 
competent evidence in the record which demonstrates that the 
claimant currently has the disability for which service 
connection is claimed.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

In the present case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  This is so 
because the evidence does not establish that he currently 
suffers from a hearing disability.  Impaired hearing is not 
considered a disability for VA purposes unless the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater, or when 
speech recognition scores using the Maryland CNC test are 
less than 94 percent.  See 38 C.F.R. § 3.385 (2005).  Here, 
the testing in November 2004 revealed thresholds of 15, 10, 
5, 15, and 35 decibels in the veteran's right ear at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively; and 
thresholds of 10, 5, 0, 10, and 25 decibels in the veteran's 
left ear at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The speech discrimination score for each ear 
was 96 percent.  Inasmuch as these data clearly show that he 
does not have a current hearing disability as VA defines it, 
his claim cannot be granted.  The appeal is therefore denied.


ORDER

Service connection for hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


